Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated May 10, 2022.  Claims 1-3 and 5-16 are pending.  Claim 4 is cancelled.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites the limitation “a wavelength of the center frequency of the transmission signal”.  Claim 8 is dependent on claim 1, which previously introduced this limitation.  It is unclear if the wavelength changes in the azimuth direction.  
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission device”, “reception device” and “code generating device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 10, 14-15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jansen et al., U.S. Patent 9,541,638 B2 (2017) in view of Breglia et al., U.S. Patent 6,492,949 B1 (2002).
As to claim 1, Jansen et al. discloses a radar apparatus for vehicle, the apparatus comprising: 
a transmission device configured to transmit a transmission signal (Column 3, Line 36 – Column 4, Line 3, Figure 1); 
a reception device configured to receive a reception signal that is a reflected transmission signal by an object (Column 3, Line 36 – Column 4, Line 3, Figure 1); and 
a processor configured to process the reception signal (Column 3, Line 36 – Column 4, Line 3, Figure 1), 
wherein the transmission device comprises: 
a plurality of transmission antennas (Figures 6-8); and 
a code generating device configured to assign a different code to each of the plurality of antennas (Column 7, Lines 3-34, Figure 8), 
wherein the reception device comprises: 
a plurality of reception antennas, each of which receives a reception signal based on a signal transmitted from each of the plurality of transmission antennas (Column 3, Line 36 – Column 4, Line 3).
Jansen et al. does not disclose arrangement of the antennas, as claimed.  
Breglia et al. discloses wherein, in the transmission device, the plurality of transmission antennas are arranged at a first interval in an azimuth direction, determined based on a wavelength of a center frequency of the transmission signal (Column 7, Line 53 – Column 8, Line 37), 
wherein at least a part of the plurality of transmission antennas are arranged at a second interval in a high-angle direction, determined based on the wavelength of the center frequency of the transmission signal (Column 7, Line 53 – Column 8, Line 37).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the radar apparatus, as disclosed by Jansen et al., with the use of arranging the antennas according to the wavelength in the azimuth direction and the high-angle direction based on the wavelength, as claimed, as disclosed by Breglia et al., to optimize the reception and detection of the antennas, allowing for greater detection of objects with the radar system.
As to claim 7, Jansen et al., as modified by Breglia et al., discloses the apparatus of claim 1.  
Jansen et al. does not disclose an arrangement interval, as claimed.
Breglia et al. discloses wherein, in the reception device, an arrangement interval of the plurality of reception antennas is determined, in an azimuth direction, based on a wavelength of the center frequency of the transmission signal (Column 7, Line 53 – Column 8, Line 37).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., as modified by Breglia et al., with the use of an arrangement interval, as claimed, as disclosed by Breglia et al., to separate the transmissions and increase identification of the reception signals, allowing for greater detection of objects with the radar system.
As to claim 8, Jansen et al., as modified by Breglia et al., discloses the apparatus of claim 1.  Jansen et al. does not disclose an arrangement interval, as claimed.
Breglia et al. discloses wherein, in the reception device, the plurality of reception antennas have an arrangement interval of 0.4 to 0.6 times a wavelength of the center frequency of the transmission signal in the azimuth direction (Column 5, Line 57 – Column 6, Line 12).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., as modified by Breglia et al., with the use of an arrangement interval, as claimed, as disclosed by Breglia et al., to improve the antenna performance for the reception signals, allowing for greater detection of objects with the radar system.
As to claim 10, Jansen et al., as modified by Breglia et al., discloses the apparatus of claim 1.  Jansen et al. does not disclose an arrangement interval, as claimed.
Breglia et al. discloses wherein, in the reception device, at least a part of the plurality of reception antennas has an arrangement interval of 0.5 times the wavelength of the center frequency of the transmission signal in the high-angle direction (Column 5, Line 57 – Column 6, Line 12).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., as modified by Breglia et al., with the use of an arrangement interval, as claimed, as disclosed by Breglia et al., to improve the antenna performance for the reception signals, allowing for greater detection of objects with the radar system.
 As to claim 14, Jansen et al., as modified by Breglia et al., discloses the apparatus of claim 1.  Jansen et al. does not disclose a frequency, as claimed.
Breglia et al. discloses wherein the center frequency of the transmission signal is any one of 24 GHz, 76.5 GHz, or 81 GHz (Column 5, Line 57 – Column 6, Line 12, 24 GHz).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., as modified by Breglia et al., with the use of a frequency, as claimed, as disclosed by Breglia et al., to utilize a known frequency for this type of detection system, allowing for greater detection of objects with the radar system.
Claim 15 is rejected for the same reasoning as the rejection of claim 1.
As to claim 16, Jansen et al. discloses a radar apparatus for a vehicle, the apparatus comprising: 
a transmitter comprising a plurality of transmission antennas, wherein each of the plurality of transmission antennas is configured to transmit a corresponding one of a plurality of transmission signals, wherein a different code is assigned to each of the plurality of transmission antennas (Column 3, Line 36 – Column 4, Line 3, Figure 1, Column 7, Lines 3-34, Figure 8); 
a receiver comprising a plurality of reception antennas, wherein each of the plurality of reception antennas receives a reception signal that is one of the transmission signals having been reflected by an object (Column 3, Line 36 – Column 4, Line 3, Figure 1); and 
a processor configured to process the reception signal received by each of the plurality of reception antennas (Column 3, Line 36 – Column 4, Line 3, Figure 1). 
Jansen et al. does not disclose arrangement of the antennas, as claimed.  
Breglia et al. discloses wherein the plurality of transmission antennas are arranged at a first interval in an azimuth direction, determined based on a wavelength of a center frequency of the transmission signals (Column 7, Line 53 – Column 8, Line 37), 
wherein at least a part of the plurality of transmission antennas are arranged at a second interval in a high-angle direction, determined based on the wavelength of the center frequency of one of the transmission signals (Column 7, Line 53 – Column 8, Line 37).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the radar apparatus, as disclosed by Jansen et al., with the use of arranging the antennas according to the wavelength in the azimuth direction and the high-angle direction based on the wavelength, as claimed, as disclosed by Breglia et al., to optimize the reception and detection of the antennas, allowing for greater detection of objects with the radar system.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jansen et al., U.S. Patent 9,541,638 B2 (2017) in view of Breglia et al., U.S. Patent 6,492,949 B1 (2002), as applied to claim 1 above, and further in view of Lovberg et al., U.S. Patent Application Publication 2018/0095163 A1.
As to claim 2, Jansen et al., as modified by Breglia et al., discloses the apparatus of claim 1.  Jansen et al. does not disclose a binary phase shift, as claimed.  
Lovberg et al. discloses wherein the code generating device comprises: 
a switch configured to generate a first code by on and off of a signal input (0011); and 
a binary phase shift (BPS) configured to generate a second code according to a change in phase (0004, 0018).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., as modified by Breglia et al., with the use of a binary phase shift, as claimed, as disclosed by Lovberg et al., to utilize a known method of generating the code, allowing for greater detection of objects with the radar system.
As to claim 3, Jansen et al., as modified by Breglia et al. and Lovberg et al., discloses the apparatus of claim 2. 
Jansen et al. does not disclose a different code, as claimed. 
Lovberg et al. discloses wherein the transmission device assigns the different code to each of the plurality of transmission antennas, based on a combination of the first and second code generated in the switch and the binary phase shift (0011, 0018).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 2, as disclosed by Jansen et al., as modified by Breglia et al. and Lovberg et al., with the use of a different code, as claimed, as disclosed by Lovberg et al., to provide identifiable signals that would be used to form an array of the radar signals, allowing for greater detection of objects with the radar system.

Allowable Subject Matter
Claims 5-6, 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
Applicant argued that the amendments distinguish Jansen et al.  The rejection of claim 4 was directed to the subject matter added to claim 1.  It would have been obvious to combine the arrangement of antennas in the azimuth direction with the arrangement of antennas in the high-angle direction, given the teachings of Breglia et al.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666